



WALMART INC.
MANAGEMENT INCENTIVE PLAN
(As amended effective February 1, 2018)


1. GENERAL


1.1    Purpose. The purpose of the Walmart Inc. Management Incentive Plan (the
“MIP”) is to advance the interests of the shareholders of the Company by
providing performance-based incentives to eligible associates.


1.2    Effective Date. The MIP, which was originally called the Wal-Mart Stores,
Inc. Management Incentive Plan of 1998, was originally effective February 1,
1998. It was amended effective February 1, 2003, February 1, 2008, February 1,
2013, and February 1, 2017. It was renamed on February 1, 2018. The MIP is
hereby amended, effective for the Fiscal Year beginning February 1, 2018.
1.3    Compliance with Section 162(m). The MIP is designed to permit Incentive
Plan Awards to qualify for the Section 162(m) Exemption. Whenever the Committee
determines that it is advisable, the Committee may make grants or payments of
Incentive Plan Awards that do not qualify for the Section 162(m) Exemption.


2. DEFINITIONS


2.1    “Board” means the Board of Directors of the Company.


2.2    “Committee” means the committee of the Board with responsibilities
including executive compensation matters subject to Regulation S-K Item 402, or
other committee designated by the Board as the “Committee” under the MIP. The
members of the Committee shall be “independent” within the meaning of applicable
stock exchange listing requirements. With respect to awards under the MIP
intended to qualify for the Section 162(m) Exemption, the Committee must consist
of two or more persons each of whom are “outside directors” as defined or
interpreted for purposes of the Section 162(m) Exemption. To the extent the
Committee delegates authority pursuant to Section 5.2, references to the
Committee in the MIP shall, as appropriate, be deemed to refer to the
Committee’s delegate.


2.3    “Company” means Walmart Inc. and any successor thereto that adopts the
MIP.


2.4    “Covered Employee” has the meaning of that term under Section 162(m)(3).


2.5    “Employer” means the Company and any Related Affiliate that employs a
Participant.


2.6    “Fiscal Year” means the Company’s fiscal year, which is the 12-month
period beginning on each February 1 and ending on the following January 31, or
other fiscal year of the Company that the Company may establish.
2.7    “Incentive Plan Award” means an incentive compensation award for a
Performance Period under the MIP.
2.8“MIP” means this Walmart Inc. Management Incentive Plan, as amended herein,
and as it may be amended from time to time.




1

--------------------------------------------------------------------------------





2.9“Participant” means an associate of an Employer designated by the Committee
under Section 3.1 as a participant in the MIP for a Performance Period as
provided in Section 3.1.


2.10“Performance Goal” means one or more objective performance goals established
by the Committee with respect to an Incentive Plan Award for a Performance
Period. Any Performance Goal may be based upon the performance of the Company,
of any Related Affiliate, of a division or unit thereof, or of an individual
Participant, or groups of individual Participants, or of a store or groups of
stores, using one or more of the Performance Measures selected by the Committee.
Performance Goals may be absolute, or may be relative to the comparable measure
at comparison companies or a defined index. Different Performance Measures may
be given different weights.


2.11“Performance Measure” means one or more of the following criteria, on which
Performance Goals may be based, subject to Section 4.1(c):
(a) earnings (either in the aggregate or on a per-share basis (“EPS”),
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including dividends or net of or including
the after-tax cost of capital) before or after interest and taxes (“EBIT”) or
before or after interest, taxes, depreciation and amortization (“EBITDA”); (b)
pre-tax operating earnings after interest and before incentives, service fees
and extraordinary or special items; (c) earnings growth or growth in EPS; (d)
EPS from continuing operations, operating earnings, growth in operating
earnings; (e) value of assets; (f) economic value added (net operating profit
after tax minus the product of capital multiplied by the cost of capital); (g)
operating margin, pre-tax operating margin, or operating efficiency; (h)
operating profits; (i) operating or administrative expenses; (j) net income or
net operating income; (k) operating cost management; (l) gross or net revenue,
changes in annual revenues; (m) revenue per associate, revenue per full time
employee (“FTE”), revenue per square foot or other real estate measure; (n) same
store sales, or comparable store sales, or total sales levels; (o) cash flow(s)
(including either operating or net cash flows or free cash flows); (p) cash flow
on investment; (q) financial return ratios; (r) total shareholder return,
shareholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation;
(s) dividends; (t) net worth; (u) return measures, including return or net
return on assets, net assets, equity, capital, gross sales, committed capital,
or invested capital; (v) adjusted pre-tax margin; (w) pre-tax profits or gross
profits; (x) volume, market share or market penetration with respect to specific
designated products or product groups and/or specific geographic areas; (y)
aggregate product price and other product measures; (z) expense or cost levels,
in each case, where applicable, determined either on a Company-wide basis or in
respect of any one or more specified divisions or products; (aa) reduction of
losses, loss ratios, or expense ratios; (bb) reduction in fixed costs; (cc) cost
of capital, working capital targets, or change in working capital; (dd) debt
reduction; (ee) productivity measures; (ff) average inventory turnover or
inventory controls, on-shelf availability, inventory metrics, asset quality;
(gg) satisfaction of specified business expansion goals or goals relating to
acquisitions or divestitures; (hh) regulatory ratings; (ii) customer
satisfaction based on specified objective goals or a Company-sponsored customer
survey; (jj) employee diversity goals; (kk) supplier diversity goals; (ll)
employee turnover; (mm) attraction of employees; (nn) specified objective social
goals; (oo) safety record; or (pp) business integration.



2

--------------------------------------------------------------------------------





2.12“Performance Period” means a Fiscal Year or other period of time (which may
be longer or shorter than a Fiscal Year) set by the Committee.


2.13“Potential Covered Employee” means an associate designated by the Committee
at the time an award is granted who, in the Committee’s judgment, may be a
Covered Employee at the time the award is paid.


2.14“Related Affiliate” means a business or entity that is, directly or
indirectly, controlled by the Company.


2.15“Section 162(m)” means section 162(m) of the Internal Revenue Code of 1986,
as amended from time to time, and the regulations thereunder.


2.16“Section 162 (m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) as set forth in Section 162(m)(4)(c) of
the Internal Revenue Code of 1986, as amended from time to time, and the
regulations thereunder.


3. PARTICIPATION


3.1.Eligibility. Associates eligible to participate in the MIP shall consist of
those officers and other management associates of an Employer and those select
non-management associates whom the Committee determines have the potential to
contribute significantly to the success of the Company or its Related
Affiliates. For each Performance Period the Committee shall determine which
officers, other management associates, and select non-management associates
shall participate in the MIP. At any time, including during a Performance
Period, the Committee may add additional classes or delete classes of associates
for participation in the MIP as it deems appropriate for the Performance Period.


4. INCENTIVE PLAN AWARDS


4.1.Determination of Incentive Plan Awards.


(a)
Committee to Establish Basis for Awards. In connection with the grant of an
Incentive Plan Award, for each Performance Period, the Committee shall establish
the Performance Goal(s) and the Performance Measure(s) applicable to such
Incentive Plan Award, and shall either:



(i)
establish the formula for determining the amounts payable based on the level of
achievement of the applicable Performance Goal; or



(ii)
for any one or more Participants, subject to Section 4.2(a), establish a formula
for determining the maximum amount payable (an “umbrella plan”) based on the
level of achievement of the applicable Performance Goal, and set a methodology
for determining the actual amount payable (a “plan within a plan”) which may,
but need not, be based on Performance Measures; or



(iii)
for any two or more Participants (“Pool Participants”), establish a performance
award pool, which shall be an unfunded pool, the aggregate amount of which shall
be based upon the achievement of the Performance



3

--------------------------------------------------------------------------------





Goal. The Committee may specify the amount of the pool as a percentage of any
such Performance Measure, a percentage thereof in excess of a threshold amount,
or an another amount that need not bear a mathematical relationship to such
Performance Measure(s). The maximum amount payable to any Pool Participant may
be a stated percentage of the pool, or a percentage (or multiple) of the Pool
Participant’s target Incentive Plan Award, or of the Pool Participant’s
compensation or any element(s) thereof; provided the sum of the amounts
allocable to Pool Participants as Incentive Plan Awards shall not exceed the
aggregate amount of the pool, and shall not exceed the per-person award limit in
Section 4.2(a).


(iv)
With respect to each Incentive Plan Award, the Committee shall: (A) determine
the consequences for the Incentive Plan Award of the Participant’s change in
employment status as provided in Section 4.2(b); (B) specify the consequences
for the Award of the occurrence of a change in control of the Employer during a
Performance Period; and (C) establish such other terms and conditions for the
Incentive Plan Award as the Committee deems appropriate.



(v)
For Incentive Plan Awards intended to qualify for the Section 162(m) Exemption,
each of the foregoing shall be accomplished within the time period required to
qualify for the Section 162(m) Exemption. With respect to Participants who are
not Potential Covered Employees, and for Incentive Plan Awards not intended to
qualify for the Section 162(m) Exemption, the Committee may establish other
subjective or objective goals, including individual Performance Goals, as it
deems appropriate, which need not be based on Performance Measures.



(b)
Certification of Performance Goal Achievement. The Committee shall, promptly
after the date on which the necessary financial, individual, or other
information for a particular Performance Period becomes available, and in any
event prior to the payment of any Incentive Plan Award intended to qualify for
the Section 162(m) Exemption to a Covered Employee, determine and certify the
degree to which each of the Performance Goals has been attained.



(c)
Permitted Adjustments. Except as permitted under Section 4.2, Incentive Plan
Awards shall be paid solely in accordance with the applicable formula or
umbrella plan or the pool for the Performance Period, based upon the level of
achievement of Performance Goals. Performance Goals, to the extent determined
based on accounting standards or principles, shall be based upon generally
accepted accounting principles, or international financial accounting standards,
as applicable. However, unless the Committee specifies otherwise within the time
period required to qualify for the Section 162(m) Exemption, Performance Goals
shall be adjusted by the Committee to take into account the effect of the
following, to the extent the adjustment items exceed thresholds for adjustment
established by the Committee when the Performance Goals are established: changes
in accounting standards that may be required by the Financial Accounting
Standards Board after the Performance



4

--------------------------------------------------------------------------------





Goal is established; realized investment gains and/or losses; extraordinary,
unusual, non-recurring or infrequent items; currency fluctuations; acquisitions;
divestitures; litigation losses; financing activities; expenses for
restructuring or productivity initiatives; other non-operating items; new laws,
cases, or regulatory developments that result in unanticipated items of gain,
loss, income, or expense; executive severance arrangements; investment returns
relating to investment vehicles which are unaffiliated with a Company or
divisional operating strategy; bonus expense; the impact on pre-tax income of
interest expense attributable to the repurchase of Company stock; extraordinary
dividends or stock dividends; the effect of corporate reorganizations or
restructuring, spinoff, or a sale of a business unit; and other items as the
Committee determines at the time the Performance Goal is established to be
required so that the operating results of the Company, division, or a Related
Affiliate shall be computed on a comparative basis from Performance Period to
Performance Period; in each case as those terms are defined under generally
accepted accounting principles or, if applicable, international financial
accounting standards, and provided in each case that such excluded items are
objectively determinable by reference to the Company’s financial statements,
notes to the Company’s financial statements, and/or management’s discussion and
analysis in the Company’s financial statements. Determination by the Committee
or its designee shall be final and conclusive on all parties, but shall be based
on relevant objective information or financial data.


4.2.Maximum Incentive Plan Award; Committee Discretion.


(a)
Maximum Incentive Plan Award. In no event will an Incentive Plan Award for a
Covered Employee intended to qualify for the Section 162(m) Exemption exceed
$20,000,000 for a 12-month Performance Period (or in the case of a Performance
Period other than 12 months long, an amount that bears the same ratio to
$20,000,000 as the length of the Performance Period bears to 12 months).



(b)
Change in Employment Status. The Committee shall have the discretion and
authority to determine the consequences for the Incentive Plan Award of a
Participant’s: (i) termination of employment for various reasons or the
Participant’s disability, or the Participant’s demotion or promotion during the
Performance Period; (ii) leaving the Employer and being rehired as a
Participant; (iii) being hired, promoted, or transferred into a position
eligible for MIP participation; (iv) transferring between eligible MIP positions
with different incentive percentages or Performance Goals; (v) transferring to a
position not eligible to participate in the MIP; (vi) becoming eligible for an
incentive from another incentive plan maintained by the Company or Related
Affiliate; (vii) being on a leave of absence; and (viii) similar circumstances
deemed appropriate by the Committee, consistent with the purpose and terms of
the MIP; provided however, that the Committee shall not be authorized to
increase the amount of the Incentive Plan Award payable to a Covered Employee
that is intended to qualify for the Section 162(m) Exemption. If a Participant
is on administrative suspension at the time payment would otherwise be made, no
payment shall be made until the matter is resolved by the Employer, and it is
determined whether the Incentive Plan Award shall be paid or forfeited.





5

--------------------------------------------------------------------------------





(c)
Committee Discretion. The Committee shall have the discretion to reduce,
eliminate, or increase any Incentive Plan Award for any individual or group, to
reflect individual performance and/or unanticipated factors, including but not
limited to those described in Section 4.1(c), or in the case of a plan within a
plan, to implement the methodology for determining the actual amount of a
Participant’s Incentive Plan Award. Notwithstanding the foregoing, and subject
to the following sentence, with respect to the Incentive Plan Awards of
Potential Covered Employees intended to qualify for the Section 162(m)
Exemption, the Committee shall not increase such awards above the amount
determined under the applicable formula, umbrella plan, or pool for the
Performance Period, or (except in case of death or a change in control) waive
the achievement of applicable Performance Goals. In the event a Potential
Covered Employee is determined at the end of the Performance Period not to be a
Covered Employee, and to the extent it would not cause the Potential Covered
Employee to become a Covered Employee, the Committee may exercise its discretion
to increase the amount of such Potential Covered Employee’s Incentive Plan Award
above the amount generated under the applicable formula for the Performance
Period.



4.3.Payment of Award.    


(a)
Usual Timing. For any recipient subject to U. S. federal income tax, unless
payment of the Incentive Plan Award is duly deferred by the Participant under an
applicable deferred compensation arrangement, Incentive Plan Awards will be paid
by the Participant’s Employer in cash or cash equivalent no later than two and
one-half months after the later of (a) the end of the calendar year in which the
applicable Performance Period ends or (b) the end of the Fiscal Year in which
the Performance Period ends. The Committee may establish different payment
schedules for different Participants. Notwithstanding the foregoing, it is
contemplated that for any Performance Period ending on January 31, payment to
recipients subject to U. S. federal income tax will be made by the following
April 15. If any portion of an Incentive Plan Award payable to a Covered
Employee that is intended to qualify for the 162(m) Exemption for any reason is
not deductible under Section 162(m), payment of that portion shall, in the
Committee’s discretion, be deferred until the earliest date it may be paid and
deducted.



Unless otherwise provided by the Committee, Incentive Plan Awards will be paid
without interest.


(b)
Certain Participants not Eligible. To be eligible for payment of any Incentive
Plan Award, the Participant must (i) be employed by the Company or a Related
Affiliate on the last day of the Performance Period to which the Incentive Plan
Award pertains, except that in the event of a Participant’s death, the Incentive
Plan Award shall be prorated based upon the number of full payroll periods
worked as a Participant during the Performance Period prior to death, (ii) have
performed the Participant’s duties to the satisfaction of the Committee, (iii)
have not engaged in any act deemed by the Committee to be inimical to the best
interest of the Company or a Related Affiliate, (iv) have not breached any
restrictive covenant or confidentiality requirement to which the Participant is
subject, and (v) otherwise have complied with Company and



6

--------------------------------------------------------------------------------





Employer policies at all times prior to the actual payment of the Incentive Plan
Award.


(c)
Recoupment. If the Committee determines within twelve months following the date
an Incentive Plan Award is paid (i) that the Participant, prior to the date of
payment of such Incentive Plan Award, (A) engaged in any act the Committee deems
inimical to the best interest of the Company or a Related Affiliate, or (B)
violated any of the requirements of Section 4.3(b), or (ii) that the
Participant, whether before or after payment of such Incentive Plan Award failed
to comply with Company and Employer policies, the recipient of the Incentive
Plan Award shall be obligated, upon demand, to return the amount of such
Incentive Plan Award to the Employer that paid it. In addition, all Incentive
Plan Awards, whether or not previously paid, and whether or not previously
deferred, shall be subject to the Company’s policies or requirements or
applicable law (including regulations and other applicable guidance) regarding
clawbacks (recoupment) as in effect from time to time.



5. ADMINISTRATION


5.1.Administration. The MIP shall be administered by the Committee. Subject to
the provisions of the MIP, the Committee shall have full discretionary authority
to administer and interpret the MIP, to exercise all powers either specifically
granted to it under the MIP or as are necessary or advisable in the
administration of the MIP, to decide the facts in any case arising under the
MIP, to prescribe, amend and rescind rules and regulations relating to the MIP,
to correct errors or omissions, to require performance reports on which it can
base its determinations under Section 4.1, and to make all other determinations
necessary or advisable for the administration of the MIP (including but not
limited to determinations with respect to whether and under what circumstances
or conditions a Participant has had a termination of employment for purposes of
the MIP), all of which shall be binding on all persons, including the Company,
Related Affiliates, the Participants (or any person claiming any rights under
the MIP from or through any Participant), and any shareholder of the Company.
The Committee’s administration of the MIP, including all rules and regulations,
interpretations, selections, determinations, approvals, decisions, delegations,
amendments, terminations, and other actions, shall be final and binding on the
Company and its shareholders, Related Affiliates, and all associates of any
Employer, including Participants and their beneficiaries. A majority of the
Committee shall constitute a quorum, and, provided a quorum is present, the
Committee shall act pursuant to a majority vote of those present or by unanimous
written consent. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the MIP or any
Incentive Plan Award.


5.2.Allocation and Delegation; Sub-Plans.


(a)
Allocation. Except to the extent prohibited by applicable law (including
regulations and other applicable guidance) or the applicable listing standards
of a stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members.



(b)
Delegation; Sub-Plans. Provided that the Committee shall not delegate authority
or responsibility for Incentive Plan Awards of Potential Covered Employees
intended to



7

--------------------------------------------------------------------------------





qualify for the Section 162(m) Exemption, the Committee may delegate all or any
part of its responsibilities and powers under the MIP to one or more persons as
the Committee deems appropriate. Delegates need not meet the independence or
outside director requirements applicable to the Committee. The Committee may
establish and administer sub-plans for such groups or classes of eligible
associates as the Committee may specify, and may establish different Performance
Periods, Performance Measures, and Performance Goals and payment schedules
thereunder, which may be modified as deemed appropriate to conform to foreign
law or practice. The Committee may also delegate responsibility and authority to
such persons as it deems appropriate for establishing and administering any such
sub-plans, including with respect to such sub-plans, authority to exercise
upward or downward discretion in determining the final amount of an Incentive
Plan Award thereunder.


(c)
Revocation. The Committee may at any time revoke any allocation or delegation.



6. MISCELLANEOUS


6.1.Amendment and Termination.


(a)
Amendment and Termination. The Board may at any time amend or terminate the MIP
(in whole or in part) without the approval of the shareholders of the Company,
except as otherwise provided in this Section 6.1. Neither the Company nor any
Related Affiliate is obligated to continue this MIP.



(b)
Shareholder Approval. Any amendment to the MIP that changes the class of
associates of an Employer eligible to participate, changes the Performance
Goals, Performance Measures, or increases the maximum dollar amount that may be
paid to a Participant for a Performance Period shall not be effective with
respect to Incentive Plan Awards to Covered Employees intended to qualify for
the Section 162(m) Exemption unless the amendment is approved by shareholders as
provided in Section 1.3 before the Incentive Plan Award is paid.    



6.2.Effect of Incentive Plan Awards on Other Compensation.


(a)
Not Taken into Account Under Other Plans. Awards shall not be considered
eligible pay under other plans, benefit arrangements, or fringe benefit
arrangements of the Company or a Related Affiliate, unless otherwise provided
under the terms of other plans.



(b)
Compensation Reduction and Compensation Deferral Elections Apply to Incentive
Plan Awards. To the extent provided in the applicable benefit or deferred
compensation plan or arrangement of the Company or a Related Affiliate, amounts
payable as Incentive Plan Awards will be reduced or deferred in accordance with
the Participant’s compensation reduction election or compensation deferral
election, if any, in effect under other plans and arrangements at the time the
Incentive Plan Award is paid.





8

--------------------------------------------------------------------------------





(c)
Sole Incentive Plan. Unless determined otherwise by the Committee, associates
shall     not be eligible to participate in the MIP for any period they are
participating in any     other incentive program maintained by the Company or
any Related Affiliate.



6.3.No Guarantee, No Funding. The payment of an Incentive Plan Award for any
Performance Period does not guarantee any person eligibility for or payment of
an Incentive Plan Award for any other Performance Period. Incentive Plan Awards
shall be paid solely from the general assets of the Participant’s Employer, to
the extent the payments are attributable to services for the Employer. To the
extent any person acquires a right to receive payments from an Employer under
the MIP, the right is no greater than the right of any other unsecured general
creditor. No absolute right to any Incentive Plan Award shall be considered as
having accrued to any Participant prior to the payment of the Incentive Plan
Award.


6.4.Taxes.


(a)
Withholding. The Participant’s Employer shall have the right to deduct from all
payments made under the MIP any federal, state, or local taxes required by law
to be withheld with respect to the payments.



(b)
Section 409A. The MIP is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986 (“Section 409A”) and, accordingly, to
the maximum extent permitted, the MIP shall be construed and interpreted in
accordance with such intent. If payment of any amount of “deferred compensation”
(as defined under Section 409A, after giving effect to the exemptions
thereunder) is triggered by a separation from service (as defined under Section
409A) that occurs while the Participant is a “specified employee” with respect
to the Company (as defined under Section 409A), and if such amount is scheduled
to be paid within six (6) months after such separation from service, the amount
shall accrue without interest and shall be paid the first business day after the
end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.



(c)
Participant Solely Responsible. Notwithstanding the foregoing, the Participant
shall be solely responsible for the satisfaction of any federal, state, local,
or foreign taxes on payments under the MIP. By way of example and not
limitation, in no event whatsoever shall the Company be liable for any
additional tax, interest, or penalties that may be imposed on the Participant by
Code Section 4999 (golden parachute payments) or by Code Section 409A or any
damages for failing to comply with Code Section 409A



6.5.Governing Law. The MIP and all rights to an Incentive Plan Award hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware to the extent not preempted by federal law.


6.6.Awards Not Transferable. Subject to Section 6.8, a Participant’s rights and
interest under the MIP may not be assigned or transferred. Any attempted
assignment or transfer shall


9

--------------------------------------------------------------------------------





be null and void and shall extinguish, in the Committee’s sole discretion, the
Employer’s obligation under the MIP to pay Incentive Plan Awards with respect to
the Participant.


6.7.Employment. Neither the adoption of the MIP nor its operation shall in any
way affect the rights and power of the Company or any Related Affiliate to
dismiss or discharge any Participants. The MIP is not a contract between the
Company or any Related Affiliate and any associate of the Company or Related
Affiliate or Participant.


6.8.Beneficiary. In the event of a Participant’s death prior to the payment of
any Incentive Plan Award to which the Participant is otherwise entitled, payment
shall be made to the Participant’s then-effective beneficiary or beneficiaries
under the Employer-paid group term life insurance arrangement.
 




10